 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Luis Torres-Ramirez,                                No. CV-18-02051-PHX-DWL
10                    Plaintiff,                         ORDER
11   v.
12   Jessicarae Lejk, et al.,
13                    Defendants.
14
15           Pending before the Court is the parties’ “Status Report and Stipulation Re:
16   Scheduling Order” (Doc. 48). The parties informed the Court that “they are actively
17   posturing this case for possible resolution via mediation in the immediate future” and
18   stipulated that they would “refrain from the production of reports and securing of
19   deposition testimony.” (Doc. 48 at 1-2.) The parties further stipulated that “in the event
20   that they are unable to settle this matter, they will submit a revised Scheduling Order to the
21   Court . . . .” (Id. at 2.)
22           The parties are effectively asking for permission to ignore all of the current
23   deadlines with the promise that, if the settlement falls through, they will ask (at some
24   unspecified date in the future) for all of the expired deadlines to be retroactively extended.
25   The Court interprets the stipulation as a veiled request for a stay.
26           A stay is “not a matter of right,” but is rather “an exercise of judicial discretion,”
27   the propriety of which “is dependent upon the circumstances of the particular case.”
28   Virginian Ry. Co. v. United States, 272 U.S. 658, 672-73 (1926). “The party requesting a
 1   stay bears the burden of showing that the circumstances justify an exercise of that
 2   discretion.” Nken v. Holder, 556 U.S. 418, 433-34 (2009). In the case of a joint motion,
 3   the parties share that burden. In determining whether to grant a motion to stay, “the
 4   competing interests [that] will be affected by the granting or refusal to grant a stay must be
 5   weighed.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (citing CMAX,
 6   Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)).
 7          The Court “has an interest in managing judicial resources by preventing inactive
 8   cases from remaining indefinitely on its docket,” United States v. Grantham, 2018 WL
 9   3239938, *2 (S.D. Cal. 2018), and therefore the parties must demonstrate that other factors
10   outweigh this interest to prevail in seeking a stay. Settlement discussions will seldom
11   suffice. The Court follows a general rule of not extending deadlines to allow parties to
12   pursue settlement efforts.      See http://www.azd.uscourts.gov/sites/default/files/judge-
13   orders/DWL%20Case%20Management%20Order.pdf. Likewise, in most cases, the Court
14   does not consider pursuing settlement discussions to be an adequate justification for a stay.
15   Moreover, the operative scheduling order in this case specifies that “[t]he Court will strictly
16   enforce the deadlines set forth in this Rule 16 Scheduling Order. Furthermore, the Court
17   will not grant extensions to the dispositive motion cutoff date due to . . . settlement
18   negotiations.” (Doc. 28 at 1.) The joint motion to stay will therefore be denied.
19          Accordingly,
20          IT IS ORDERED that the parties’ “Status Report and Stipulation Re: Scheduling
21   Order” (Doc. 48) is denied.
22          Dated this 21st day of May, 2019.
23
24
25
26
27
28


                                                  -2-
